Case 2:18-cr-00735-MCA Document 117-1 Filed 06/17/21 Page 1 of 7 PagelD:

1182

 

From: Doug Newton [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=CB427DFE208F47BFB2DA78C54024497C-NEWTON]
Sent: 7/29/2016 1:47:45 PM

To: Paul Parmar [Paul@ConstellationHealthGroup.com]
Subject: Re: Are you free to chat?
Thanks very much Paul

Sent from my iPhone

On Jul 29, 2016, at 12:54 PM, Paul Parmar <Paul(@ConstellationHealthGroup.com> wrote:

 

Yes I will be there

Sent irom my T-Mobile 4G LTE Device

wonnnnn= Original message --------

From: Doug Newton <newton@cc.capital>

Date: 7/29/16 12:45 (GMT-05:00)

To: Paul Parmar <paul@constellationhealthgroup.com>
Subject: Re: Are you free to chat?

 

Does 4pm at our office work?

Sent from my iPhone

> On Jul 29, 2016, at 11:58 AM, Paul Parmar <paul@constellationhealthgroup.com> wrote:

 

>

> Yes call me
>

> From: Doug Newton [mailto:newton@cc.capital ]

> Sent: Friday, July 29, 2016 11:57 AM

> To: Paul Parmar <paul@constellationhealthgroup.com>
> Subject: Are you free to chat?

>

>

>

> Sent from my iPhone

>

 

 

CONFIDENTIAL

CCC00011167
Case 2:18-cr-00735-MCA Document 117-1 Filed 06/17/21 Page 2 of 7 PagelD: 1183

 

From: Paul Parmar [paul@constellationhealthgroup.com]

Sent: 7/29/2016 2:28:17 PM

To: Doug Newton [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=cb427dfe208f47 bfb2da78c54024497c-newton]

Subject: RE: Are you free to chat?

Doug | just spoke to my two meetings that are from 4pm to 6pm, the CEO of this big Radiology practice is going on
vacation and | will be looking at 6 weeks to be back on his calendar, Can we do our meeting tomorrow early morning or
any time upto 2pm ?

Or Sunday as well anytime ?

From: Doug Newton [mailto:newton@cc.capital]

Sent: Friday, July 29, 2016 1:48 PM

To: Paul Parmar <paul@constellationhealthgroup.com>
Subject: Re: Are you free to chat?

Thanks very much Paul

Sent from my iPhone

On Jul 29, 2016, at 12:54 PM, Paul Parmar <Paul@ConstellationHealthGroup.com> wrote:

 

Yes I will be there

Sent from my T-Mobile 44 LTE Device

wannnn=- Original message --------

From: Doug Newton <newton@cc.capital>

Date: 7/29/16 12:45 (GMT-05:00)

To: Paul Parmar <paul@constellationhealthgroup.com>
Subject: Re: Are you free to chat?

 

Does 4pm at our office work?
Sent from my iPhone

> On Jul 29, 2016, at 11:58 AM, Paul Parmar <paul@constellationhealthgroup.com> wrote:
>

> Yes call me
>

 

> From: Doug Newton [mailto:newton@cc.capital ]

> Sent: Friday, July 29, 2016 11:57 AM

> To: Paul Parmar <paul@constellationhealthgroup.com>
> Subject: Are you free to chat?

>

>

 

 

CONFIDENTIAL CCC00007629
Case 2:18-cr-00735-MCA Document 117-1 Filed 06/17/21 Page 3 of 7 PagelD: 1184

>

> Sent from my iPhone
>

CONFIDENTIAL CCC00007630
Case 2:18-cr-00735-MCA Document 117-1 Filed 06/17/21 Page 4 of 7 PagelD: 1185

 

From: Paul Parmar [paul@constellationhealthgroup.com]
Sent: 7/29/2016 2:38:45 PM
To: Doug Newton [/o=ExchangeLabs/ou=Exchange Administrative Group

(FYDIBOHF23SPDLT)/cn=Recipients/cn=cb427dfe208f4 7 bfb2da78c54024497c-newton]

i will be at your office as soon as | can finish and get there but definitely by 6.30 or before, thank you for accommodating
this.

CONFIDENTIAL CCC00007628
Case 2:18-cr-00735-MCA Document 117-1 Filed 06/17/21 Page 5 of 7 PagelD: 1186

 

From: Doug Newton [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=CB427DFE208F47BFB2DA78C54024497C-NEWTON]
Sent: 7/29/2016 2:46:02 PM

To: Paul Parmar [paul@constellationhealthgroup.com]
Subject: Re:
No problem

Please let me know when you are finished with meeting as | am running around today too
Please no need at all to rush meeting

Sent from my iPhone
On Jul 29, 2016, at 2:39 PM, Paul Parmar <paul @constellationhealtheroun.com> wrote:

i will be at your office as soon as | can finish and get there but definitely by 6.30 or before, thank you for
accommodating this.

CONFIDENTIAL CCC00011166
Case 2:18-cr-00735-MCA Document 117-1 Filed 06/17/21 Page 6 of 7 PagelD: 1187

 

From: Paul Parmar [paul@constellationhealthgroup.com]

Sent: 7/29/2016 2:48:11 PM

To: Doug Newton [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=cb427dfe208f4 7 bfb2da78c54024497c-newton]

Subject: RE:

i have a hot date tonight, don’t want to piss her off, so | need to be out of there as quickly as | can as well.
She is a Hot Chanel Model.

From: Doug Newton [mailto:newton@cc.capital]

Sent: Friday, July 29, 2016 2:46 PM

To: Paul Parmar <paul@constellationhealthgroup.com>
Subject: Re:

No problem
Please let me know when you are finished with meeting as | am running around today too
Please no need at all to rush meeting

Sent from my iPhone

On Jul 29, 2016, at 2:39 PM, Paul Parmar <maul @iconstellationhealtheroun.com> wrote:

 

i will be at your office as soon as | can finish and get there but definitely by 6.30 or before, thank you for
accommodating this.

CONFIDENTIAL CCC00007627
Case 2:18-cr-00735-MCA Document 117-1 Filed 06/17/21 Page 7 of 7 PagelD: 1188

 

From: Doug Newton [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=CB427DFE208F47BFB2DA78C54024497C-NEWTON]

Sent: 7/29/2016 5:11:44 PM

To: Paul Parmar [Paul@ConstellationHealthGroup.com]

Subject: RE:

Gotcha ~ see you then

From: Paul Parmar [mailto:Paul@ConstellationHealthGroup.com]
Sent: Friday, July 29, 2016 5:02 PM

To: Doug Newton <newton@cc.capital>

Subject:

Doug,

My place is 2 River Terrace, battery park,
It is the building right in front of Conrad Hotel entrance

I will be there at 6.15pm any time from there.

Paul.

Sent from my T-Mobile 40 LTE Device

CONFIDENTIAL CCC00011165
